DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	The amendment of 05/05/2021 has been entered. Claims 1-14, 28, 32-34, and 36-39 are currently under examination and were examined on their merits.

Withdrawn Rejections
	The rejection of the claims under 35 U.S.C. 112(a) as lacking enablement for the full scope of the claims as set forth in the previous Office action is withdrawn in light of the amendment of 05/05/2021, which limited the cell population administered in the method of claim 1 to the cell population which Applicant had demonstrated to be effective in the claimed method.
	The provisional rejection of the claims on the ground of nonstatutory, obviousness-type double patenting as set forth in the previous Office action is withdrawn in light of the amendments to the instant claims filed 05/05/2021, as well as in light of the extensive amendments of the claims of ‘768.

REASONS FOR ALLOWANCE
The following is an Examiner’s statement of reasons for allowance:

As discussed in the previous Office action, the closest prior art to the claimed invention is found in the teachings of Basu and Tsagalis, as discussed in the Office action of 05/21/2020. However, these references do not teach the reduction in the rate of decline of eGFR in the recited CKD patient populations as required by instant claim 1, and the evidence set forth in the Declaration of Benjamin Ko, filed 11/23/2020, has established that such a reduction would not be expected by one of ordinary skill in the art.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-14, 28, 32-34, and 36-39 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin M. Bowers, whose telephone number is (571)272-2897.  The examiner can normally be reached on Monday-Friday, 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau, can be reached at (571)272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Erin M. Bowers/Primary Examiner, Art Unit 1653                                                                                                                                                                                                        05/12/2021